 


115 HRES 359 EH: Urging the European Union to designate Hizballah in its entirety as a terrorist organization and increase pressure on it and its members.
U.S. House of Representatives
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 359 
In the House of Representatives, U. S.,

October 25, 2017
 
RESOLUTION 
Urging the European Union to designate Hizballah in its entirety as a terrorist organization and increase pressure on it and its members. 
 

Whereas in July 2012 a Hizballah terror attack in Bulgaria killed five Israeli tourists and one Bulgarian; Whereas in March 2013 a Hizballah operative in Cyprus was convicted of planning terror attacks after admitting he was a member of Hizballah, was trained in the use of weapons, and used a dual Swedish-Lebanese passport to travel around Europe on missions as a courier and scout for Hizballah;
Whereas though such Hizballah operative was convicted on criminal-related charges, authorities had to drop terrorism charges against him because Hizballah was not listed as a terrorist organization; Whereas the European Union (EU) in July 2013 designated Hizballah’s so-called military wing—but not the organization as a whole—as a terrorist organization;
Whereas despite restrictions put on Hizballah since the designation of its military wing, the group continues to conduct illicit narco-trafficking, money laundering, and weapons trafficking throughout Europe; Whereas EU designation of Hizballah’s military wing has enabled substantial and important cooperation between United States and European authorities aimed at uncovering and thwarting Hizballah’s international criminal activities, such as drug trafficking and money laundering, the proceeds of which are used to purchase weapons and advance Hizballah’s terrorist aims;
Whereas in December 2015 the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102) was signed into law in the United States, broadening financial sector sanctions against Hizballah to compel foreign financial institutions to refrain from supporting the terrorist group; Whereas in February 2016 the United States Drug Enforcement Administration and U.S. Customs and Border Protection partnered with counterparts in France, Germany, Italy, and Belgium to arrest top leaders of the European cell of Hizballah’s External Security Organization Business Affairs Component—a cell that engages in international money laundering and drug trafficking to support Hizballah’s terror activities;
Whereas for many years, the Governments of Iran and Syria have been the prime sponsors of Hizballah, harboring, financing, training, and arming the group; Whereas Department of Defense officials estimate that Iran provides as much as $200 million per year to Hizballah in the form of financial and logistical support, weapons, and training;
Whereas Hizballah now has an arsenal of approximately 150,000 missiles and rockets, many of which can reach deep into Israel, at a time when Hizballah Secretary General Hassan Nasrallah is threatening to attack and invade Israel; Whereas Hizballah fighters have been supporting the Assad regime in Syria, often leading operations in the conflict which has left more than 465,000 dead;
Whereas Russia has established fusion centers in Syria to coordinate with Iran, the Assad regime, and Hizballah, and Russian air cover has given Hizballah an advantage on the battlefield against Syria rebels; Whereas Hizballah’s destabilizing actions in the conflict in Syria has fueled a migrant crisis that has brought nearly 400,000 migrants and refugees to Europe in 2016 and 2017 alone;
Whereas Lebanon continues to be plagued by instability and violence; Whereas due to Hizballah’s actions in Syria, the Islamic State of Iraq and the Levant has carried out retaliatory terrorist attacks in Beirut;
Whereas the Lebanese Armed Forces, the legitimate security establishment of the country as set forth in United Nations Security Council Resolution 1701 (2006), are struggling to control the flow of weapons and Hizballah fighters at its borders; Whereas Hizballah trains and provides weapons for Shiite militias in Iraq and Yemen, further destabilizing the region and perpetuating violence in those countries;
Whereas in October 2012 Hizballah Deputy Secretary General Naim Qassem stated that [Hizballah does not] have a military wing and a political one * * * Every element of Hizballah, from commanders to members as well as our various capabilities, are in the service of the resistance; Whereas the United States, Canada, Israel, and the Netherlands have designated Hizballah in its entirety as a terror organization, while Australia and New Zealand have applied the designation to the organization’s so-called military wing;
Whereas in March 2016 the Gulf Cooperation Council, the bloc of six Gulf Arab nations, formally branded Hizballah, in its entirety, a terrorist organization, and the League of Arab States shortly thereafter adopted the same designation; Whereas in April 2016 the Organization of Islamic Cooperation, denounced Hizballah’s terrorist acts in the Middle East;
Whereas Hizballah Secretary General Nasrallah said in May 2017 that the conflict in Syria had entered a new and critical phase in which Damascus, Moscow, Tehran, and Hezbollah were in more harmony politically and militarily than at any time; Whereas the United States has designated Hizballah’s Foreign Relations Department, which has representatives around the world, as a Specially Designated National, subject to United States primary and secondary sanctions;
Whereas the Department of the Treasury has diligently added persons and entities to the list of Specially Designated Global Terrorists who have provided material support to the Hizballah terrorist organization, thereby hampering its financing and logistical capabilities; and Whereas in May 2017 the United States and Saudi Arabia sanctioned Hashem Saffiedine, a member of Hizballah’s executive council which oversees the organization’s political, organizational, social and educational activities, for his involvement in terrorist activity: Now, therefore, be it
 
That the House of Representatives— (1)expresses appreciation to the European Union (EU) for the progress made in countering Hizballah since the EU designated Hizballah’s military wing as a terrorist organization; 
(2)applauds and expresses support for the continued, increased cooperation between the United States and the EU in thwarting Hizballah’s criminal and terrorist activities; (3)supports transcontinental efforts within Europe to share intelligence information among police and security services to facilitate greater cooperation in tracking, apprehending, and prosecuting terrorists, foreign fighters, and potential offenders; 
(4)encourages the EU to, whenever possible and applicable with due process standards, implement sanctions against Hizballah-affiliated terrorists in tandem with the United States; and (5)urges the EU to designate Hizballah in its entirety as a terrorist organization and increase pressure on the group, including through— 
(A)facilitating better cross-border cooperation between EU members in combating Hizballah; (B)issuing arrest warrants against members and active supporters of Hizballah; 
(C)freezing Hizballah’s assets in Europe, including those masquerading as charities; and (D)prohibiting fundraising activities in support of Hizballah. 
 
Karen L. Haas,Clerk.
